     Case 3:20-cv-00355-NJR Document 1 Filed 04/15/20 Page 1 of 9 Page ID #1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

PATRICIA KENNEDY, Individually,          :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :               Case No.
                                         :
JAI YOGESHWAR LODGING, L.L.C. d/b/a      :
AMERICAS BEST VALUE INN WEST             :
FRANKFORT, an Illinois Limited Liability :
Company,                                 :
                                         :
            Defendant.                   :
_______________________________________/ :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

        Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, JAI

YOGESHWAR LODGING, L.L.C. d/b/a AMERICAS BEST VALUE INN WEST FRANKFORT,

an Illinois Limited Liability Company, (sometimes referred to as “Defendant”), for Injunctive Relief,

and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act,

42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Broward County, Florida, is sui juris, and qualifies as an

               individual with disabilities as defined by the ADA. Plaintiff is unable to engage in

               the major life activity of walking more than a few steps without assistive devices.

               Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support

               and has limited use of her hands. She is unable to tightly grasp, pinch and twist of the

               wrist to operate. When ambulating beyond the comfort of her own home, Plaintiff

               must primarily rely on a wheelchair. Plaintiff requires accessible handicap parking
     Case 3:20-cv-00355-NJR Document 1 Filed 04/15/20 Page 2 of 9 Page ID #2



              spaces located closet to the entrances of a facility. The handicap and access aisles

              must be of sufficient width so that she can embark and disembark from a ramp into

              her vehicle. Routes connecting the handicap spaces and all features, goods and

              services of a facility must be level, properly sloped, sufficiently wide and without

              cracks, holes or other hazards that can pose a danger of tipping, catching wheels or

              falling. These areas must be free of obstructions or unsecured carpeting that make

              passage either more difficult or impossible. Amenities must be sufficiently lowered

              so that Plaintiff can reach them. She has difficulty operating door knobs, sink faucets,

              or other operating mechanisms that tight grasping, twisting of the wrist or pinching.

              She is hesitant to use sinks that have unwrapped pipes, as such pose a danger of

              scraping or burning her legs. Sinks must be at the proper height so that she can put

              her legs underneath to wash her hands. She requires grab bars both behind and beside

              a commode so that she can safely transfer and she has difficulty reaching the flush

              control if it is on the wrong side. She has difficulty getting through doorways if they

              lack the proper clearance.

2.            Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

              "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

              determining whether places of public accommodation and their websites are in

              compliance with the ADA.

3.            According to the county property records, Defendant owns a place of public

              accommodation as defined by the ADA and the regulations implementing the ADA,

              28 CFR 36.201(a) and 36.104. The place of public accommodation that the


                                                 2
     Case 3:20-cv-00355-NJR Document 1 Filed 04/15/20 Page 3 of 9 Page ID #3



              Defendant owns is a place of lodging known as AMERICAS BEST VALUE INN

              WEST FRANKFORT, 1001 Factory Outlet Blvd, West Frankfort, IL, 62896, and is

              located in the County of FRANKLIN, (hereinafter "Property").

4.            Venue is properly located in the SOUTHERN DISTRICT OF ILLINOIS because the

              subject hotel is located in this District.

5.            Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

              original jurisdiction over actions which arise from the Defendant’s violations of Title

              III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

              U.S.C. § 2201 and § 2202.

6.            As the owner of the subject place of lodging, Defendant is required to comply with

              the ADA. As such, Defendant is required to ensure that it's place of lodging is in

              compliance with the standards applicable to places of public accommodation, as set

              forth in the regulations promulgated by the Department Of Justice. Said regulations

              are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

              Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

              by reference into the ADA. These regulations impose requirements pertaining to

              places of public accommodation, including places of lodging, to ensure that they are

              accessible to disabled individuals.

7.            More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

              requirement:

              Reservations made by places of lodging. A public accommodation that owns,
              leases (or leases to), or operates a place of lodging shall, with respect to



                                                  3
      Case 3:20-cv-00355-NJR Document 1 Filed 04/15/20 Page 4 of 9 Page ID #4



               reservations made by any means, including by telephone, in-person, or through a
               third party -
                       (i) Modify its policies, practices, or procedures to ensure that individuals
                       with disabilities can make reservations for accessible guest rooms during
                       the same hours and in the same manner as individuals who do not need
                       accessible rooms;
                       (ii) Identify and describe accessible features in the hotels and guest rooms
                       offered through its reservations service in enough detail to reasonably
                       permit individuals with disabilities to assess independently whether a
                       given hotel or guest room meets his or her accessibility needs;
                       (iii) Ensure that accessible guest rooms are held for use by individuals
                       with disabilities until all other guest rooms of that type have been rented
                       and the accessible room requested is the only remaining room of that type;
                       (iv) Reserve, upon request, accessible guest rooms or specific types of
                       guest rooms and ensure that the guest rooms requested are blocked and
                       removed from all reservations systems; and
                       (v) Guarantee that the specific accessible guest room reserved through its
                       reservations service is held for the reserving customer, regardless of
                       whether a specific room is held in response to reservations made by others.

8.             These regulations became effective March 15, 2012.

9.             Defendant, either itself or by or through a third party, accepts reservation for its hotel

               through online reservations systems, or websites. These websites are located at

               booking.com, hotels.com, guestreservations.com, redlion.com and expedia.com. This

               term also includes all other websites owned and operated by Defendant or by third

               parties to book or reserve guest accommodations at the hotel. The purpose of these

               websites is so that members of the public may reserve guest accommodations and

               review information pertaining to the goods, services, features, facilities, benefits,

               advantages, and accommodations of the Property. As such, these websites are

               subject to the requirements of 28 C.F.R. Section 36.302(e).

10.            Prior to the commencement of this lawsuit, Plaintiff visited the websites on February

               24, 2020, March 2, 2020, March 15, March 19, 2020, March 20, 2020, March 22,


                                                   4
      Case 3:20-cv-00355-NJR Document 1 Filed 04/15/20 Page 5 of 9 Page ID #5



               2020, April 2, 2020 and April 4, 2020 for the purpose of reviewing and assessing the

               accessible features at the Property and ascertain whether they meet the requirements

               of 28 C.F.R. Section 36.302(e) and her accessibility needs. However, Plaintiff was

               unable to do so because Defendant failed to comply with the requirements set forth

               in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods,

               services, features, facilities, benefits, advantages, and accommodations of the

               Property available to the general public. Specifically, neither booking.com,

               expedia.com, hotels.com, guestreservations.com nor redlion.com identify or allow

               for booking of accessible rooms and provide insufficient information about

               accessibility.

11.            In the near future, Plaintiff intends to revisit Defendant's websites and/or online

               reservations system in order to test them for compliance with 28 C.F.R. Section

               36.302(e) and/or to utilize the websites to reserve a guest room and otherwise avail

               herself of the goods, services, features, facilities, benefits, advantages, and

               accommodations of the Property.

12.            Plaintiff is continuously aware that the subject websites remain non-compliant and

               that it would be a futile gesture to revisit the websites as long as those violations exist

               unless she is willing to suffer additional discrimination.

13.            The violations present at Defendant's websites infringe Plaintiff's right to travel free

               of discrimination and deprive her of the information required to make meaningful

               choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

               humiliation as the result of the discriminatory conditions present at Defendant's


                                                   5
      Case 3:20-cv-00355-NJR Document 1 Filed 04/15/20 Page 6 of 9 Page ID #6



               website. By continuing to operate the websites with discriminatory conditions,

               Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

               Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

               and/or accommodations available to the general public. By encountering the

               discriminatory conditions at Defendant's website, and knowing that it would be a

               futile gesture to return to the websitesunless she is willing to endure additional

               discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

               services and benefits readily available to the general public. By maintaining a

               websiteswith violations, Defendant deprives Plaintiff the equality of opportunity

               offered to the general public. Defendant's online reservations system serves as a

               gateway to its hotel. Because this online reservations system discriminates against

               Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed

               decision as to whether the facilities at the hotel are accessible.

14.            Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

               of the Defendant’s discrimination until the Defendant is compelled to modify its

               websitesto comply with the requirements of the ADA and to continually monitor and

               ensure that the subject websitesremains in compliance.

15.            Plaintiff has a realistic, credible, existing and continuing threat of discrimination

               from the Defendant’s non-compliance with the ADA with respect to these websites.

               Plaintiff has reasonable grounds to believe that she will continue to be subjected to

               discrimination in violation of the ADA by the Defendant.




                                                  6
      Case 3:20-cv-00355-NJR Document 1 Filed 04/15/20 Page 7 of 9 Page ID #7



16.            The Defendant has discriminated against the Plaintiff by denying her access to, and

               full and equal enjoyment of, the goods, services, facilities, privileges, advantages

               and/or accommodations of the subject website.

17.            The Plaintiff and all others similarly situated will continue to suffer such

               discrimination, injury and damage without the immediate relief provided by the ADA

               as requested herein.

18.            Defendant has discriminated against the Plaintiff by denying her access to full and

               equal enjoyment of the goods, services, facilities, privileges, advantages and/or

               accommodations of its place of public accommodation or commercial facility in

               violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

               Defendant continues to discriminate against the Plaintiff, and all those similarly

               situated by failing to make reasonable modifications in policies, practices or

               procedures, when such modifications are necessary to afford all offered goods,

               services, facilities, privileges, advantages or accommodations to individuals with

               disabilities; and by failing to take such efforts that may be necessary to ensure that

               no individual with a disability is excluded, denied services, segregated or otherwise

               treated differently than other individuals because of the absence of auxiliary aids and

               services.

19.            Plaintiff is without adequate remedy at law and is suffering irreparable harm.

               Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

               fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

               and 28 CFR 36.505.


                                                 7
      Case 3:20-cv-00355-NJR Document 1 Filed 04/15/20 Page 8 of 9 Page ID #8



20.            Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

               Injunctive Relief, including an order to require the Defendant to alter the subject

               websites to make it readily accessible and useable to the Plaintiff and all other

               persons with disabilities as defined by the ADAand 28 C.F.R. Section 36.302(e); or

               by closing the websites until such time as the Defendant cures its violations of the

               ADA.

WHEREFORE, Plaintiff respectfully requests:

         a.    The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

         b.    Injunctive relief against the Defendant including an order to revise its websites to

               comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

               maintain the websites to ensure that it remains in compliance with said requirement.

         c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

               § 12205.

         d.    Such other relief as the Court deems just and proper, and/or is allowable under

               Title III of the Americans with Disabilities Act.

               Respectfully Submitted,


                                              By: /s/ Kimberly A. Corkill, Esq.

                                              Kimberly A. Corkill, Of Counsel
                                              Thomas B. Bacon, P.A.
                                              7 N. Coyle Street
                                              Pensacola, FL 32502


                                                 8
Case 3:20-cv-00355-NJR Document 1 Filed 04/15/20 Page 9 of 9 Page ID #9



                                ph. 850-375-3475
                                fx 877-828-4446
                                kimberlyatlaw@gmail.com
                                Florida Bar Id. No. 84942
